DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 3/8/2021 has been considered.
Drawings
The drawings filed on 3/8/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 3/8/2021 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “ an epitaxial source/drain region over the first interfacial layer and the second interfacial layer, wherein the first interfacial layer and the second interfacial layer have an atomic percent content of germanium lower than the first fin, the second fin, and the epitaxial source/drain region, wherein the epitaxial source/drain region comprises SiGe with an atomic percent content of germanium in a range from about 25% to about 70%” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “an epitaxial source/drain region over the first interfacial layer and the second interfacial layer, wherein the first interfacial layer and the second interfacial layer have an atomic percent content of germanium lower than the first fin, the second fin, and the epitaxial source/drain region, wherein the epitaxial source/drain region comprises a first SiGe layer over the first interfacial layer and the second interfacial layer, a second SiGe layer over the first SiGe layer, and a third SiGe layer over the second SiGe layer, wherein each of the first SiGe layer, the second SiGe layer, and the third SiGe layer have a different germanium atomic percent content” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “a first recess in the first fin proximate the gate structure; a first interfacial layer in the first recess; and an epitaxial source/drain region over the first interfacial layer, wherein the first interfacial layer has an atomic percent content of germanium lower than the first fin and the epitaxial source/drain region, wherein the epitaxial source/drain region comprises a first SiGe layer, a second SiGe layer, and a capping layer, wherein the capping layer comprises a silicon-containing material” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899